Citation Nr: 0703201	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  95-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability 
(degenerative arthritis of the neck).

2.  Entitlement to service connection for allergic sinusitis 
with headaches and coughing up of blood.

3.  Entitlement to service connection for traumatic arthritis 
of the right ankle.

4.  Entitlement to service connection for trauma to the right 
index finger.

5.  Entitlement to an increased (initial) rating for low back 
pain, now rated 10 percent disabling.

6.  Entitlement to an increased (initial) rating for reactive 
airway disease with chronic bronchitis, now rated 10 percent 
disabling.

7.  Entitlement to an increased (initial) rating for right 
toe pain due to gouty arthritis, now rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and from November 1990 to August 1992, with additional 
service in the reserves.  This included service in Southwest 
Asia from January 1991 to April 1992 during the Persian Gulf 
War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 RO decision that awarded service 
connection and separate 10 percent ratings for mechanical low 
back pain, for reactive airway disease with chronic 
bronchitis, and for a history of right great toe pain with 
secondary to gouty arthritis.  The veteran disagreed with the 
assigned ratings.  In the July 1993 decision, the RO also 
denied service connection for a history of traumatic 
arthritis and swelling of the right ankle, for allergic 
sinusitis with headaches and coughing up blood, for a history 
of right finger trauma, and for a history of degenerative 
arthritis of the neck.  The veteran testified before the 
Board in June 2006.

The Board addresses the claim for an increased (initial) 
rating for low back pain (now rated 10 percent disabling) in 
the REMAND part below and REMANDS that issue to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A claimed neck disability with degenerative arthritis is 
not currently manifested, and current neck pain has been 
present since a recent non-service-related car accident.

2.  A claimed chronic sinus disability (with headaches and 
coughing up blood) is not currently manifested.

3.  Current traumatic arthritis of the right ankle is related 
to an injury sustained in an accident while the veteran was 
on inactive duty for training in 1979.

4.  At the June 2006 Board hearing, the veteran withdrew his 
appeal of the claim for service connection for trauma to the 
right index finger. 

5.  Reactive airway disease with chronic bronchitis is 
manifested by generally normal pulmonary function tests with 
the possibility of malingering, despite complaints of 
frequent breathing problems.  However, the condition is being 
treated with daily oral inhalational bronchodilator therapy.

6.  Right great toe pain with gouty arthritis is manifested 
by frequent pain episodes, mid-level pain, a limp, the use of 
a cane, and avoidance of walking up steps.  




CONCLUSIONS OF LAW

1.  A neck disability (degenerative arthritis of the neck) 
was not incurred in or aggravated in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).

2.  Allergic sinusitis with headaches and coughing up of 
blood was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

3.  Traumatic arthritis of the right ankle was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for withdrawal of the appeal of the claim 
for service connection for trauma to the right index finger 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

5.  The criteria for a 30 percent rating for reactive airway 
disease with chronic bronchitis have been met as of October 
7, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes (DCs) 6600, 6602 (1993 and 2006).

6.  The criteria for a 20 percent rating for right great toe 
pain with gouty arthritis have been met as of separation from 
service.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002, 5017, 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed appeal

The Board must dismiss the claim for service connection for 
trauma to the right index finger.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the RO denied service connection for trauma to 
the right index finger in a July 1993 decision.  The veteran 
timely filed a notice of disagreement with the RO's decision, 
and the RO issued him a statement of the case in October 
1993.  The veteran then perfected his appeal with a timely 
substantive appeal.  However, at the June 2006 Board hearing, 
the veteran specifically withdrew his appeal of this issue

Since the veteran has withdrawn his appeal as to the issue of 
service connection for trauma to the right index finger, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  
Accordingly, the Board dismisses this issue.



II.  Claims on appeal

The Board now turns to the claims remaining in this 
particular appeal.

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in April 1992, July 2002, December 
2003, and February 2004; a rating decision in July 1993; a 
statement of the case in October 1993; and a supplemental 
statement of the case in March 1996.  At the time of the 
initial RO adjudication of the claims in July 1993, the 
notice requirements described above were not yet in effect.  
The above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication in July 1993, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  Indeed, at the 
January 2006 hearing, the Board methodically attempted to 
elicit evidence from the veteran regarding his claims.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (an April 2003 supplemental statement of the case).  

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced her in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran twice.  Thus, VA 
has satisfied both the notice and duty to assist provisions 
of the law.  The Board now turns to the merits of these 
claims.

A.  Service connection claims

Service connection may be granted to a veteran for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War. Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service includes periods of reserve service, 
including inactive duty for training.  The term "veteran" 
means a person who served in the active military, naval, or 
air service.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  Active military, naval, and air service 
includes full-time active duty; any period of active duty for 
training during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty; and any period of inactive duty for training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006).

Active duty, inter alia, means full-time duty in the Armed 
Forces, other than active duty for training.  38 U.S.C.A. §§ 
101(21) (West 2002); 38 C.F.R. § 3.6(b) (2006).  Active duty 
for training, inter alia, means full-time duty in the Armed 
Forces performed by Reserves for training purposes or, in the 
case of members of the Army or Air National Guard of any 
state, full-time duty under section 316, 502, 504, or 505 of 
Title 32.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).

Inactive duty for training, inter alia, means duty (other 
than full-time duty) prescribed for Reserves by the Secretary 
concerned under section 206 of Title 37 or any other 
provision of law; or special additional duties authorized for 
Reserves by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned.  In the 
case of a member of the Army or Air National Guard of any 
state, such term means duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of Title 32.  38 U.S.C.A. 
§ 101(23) (West 2002); 38 C.F.R. § 3.6(c) (2006).



1.  A neck disability (degenerative arthritis of the neck)

In September 1979, while on inactive duty for training under 
32 U.S.C.A. § 502, the veteran was involved in an accident 
when a car hit the ambulance he had been driving in 
Birmingham, Alabama, en route from an armory hospital to his 
duty station.  He sustained a contusion to the right foot and 
muscle strain of the neck.  He was then treated for 
lumbosacral strain, contusion to the right ankle, and neck 
muscle spasms (according to a May 1980 doctor's note); he was 
advised to wear a neck collar until his neck muscles were 
relaxed.  He remained disabled from performing military 
duties until early November 1979.

In July 1981, a private treating doctor wrote that the 
veteran was still being bothered by his 1979 injuries 
(sprained lumbosacral back, sprained right ankle, and 
whiplash of the neck).  In August 1981, the veteran was 
treated for cervical spasm.

According to an October 1991 hospital discharge summary, the 
veteran was knocked down by a fallen oxygen tank cylinder 
that then pinned down his right foot.  The only reported 
symptoms involved the low back and the right toe.  An October 
1991 physical profile indicated that the veteran had chronic 
back and foot pain.  Restrictions included walking, running, 
and lifting, and they were permanent.  

On VA examination in November 1992, the veteran reported a 
history of neck pain, without trauma, but with arthralgias 
and some tightness in the shoulders.  The diagnosis was a 
history of degenerative arthritis of the neck.  However, a 
cervical spine X-ray showed no abnormalities.

On VA examination in March 1995, the veteran's neck was 
clinically normal.  

The veteran complained of headaches, including some in the 
lateral neck, in December 1999.  He stated that such 
headaches had been present for three years.  In March 2001, 
the veteran complained of back and neck pain that he said had 
been present since his service in the Persian Gulf War.

On VA examination in June 2002, the cervical spine 
examination was negative with normal range of motion and no 
tenderness.

In January 2004, on routine VA primary care treatment, the 
veteran complained of pain in various joints, including his 
neck.  However, he denied any specific trauma.  

In September 2005, the veteran sought treatment at a VA 
emergency room after a car accident several hours earlier.  
He complained of neck and back pain, and he was wearing a 
cervical collar.  By December 2005, he complained of 
worsening pain since the accident.  The impression was 
exacerbated chronic problem with recent car accident, most 
likely muscle strain.  Another December 2005 progress note 
indicated that a recent car accident had caused neck and back 
pain.

This evidence certainly shows that the veteran was involved 
in an accident while on inactive duty for training in 1979.  
However, the only identified findings included neck muscle 
spasms, and he was instructed to wear a cervical collar and 
to take muscle relaxants.  Although there is clinical 
evidence of continuing neck problems (cervical spasm) into 
1981, the Board must also consider the current evidence.  
Despite the veteran's ongoing complaints, the most recent 
medical evidence (including VA examinations in 1992, 1995, 
and 2002) showed no actual cervical spine disorder.  
Subsequently, the veteran complained of neck pain without any 
specific trauma, and in September 2005, he started having an 
exacerbation of a chronic problem after a car accident.  
Simply put, the evidence shows that the veteran had neck 
spasms after a 1979 accident while on inactive duty for 
training, an extensive length of time without any clinical 
findings at all (indeed, with findings of a consistently 
normal cervical spine), and only very recent exacerbation of 
neck problems after a post service car accident.  None of 
this medical evidence attributes any current neck symptoms to 
the inactive duty for training accident.  And most 
significantly, there is no evidence of any actual cervical 
spine disorder.  See Degmetich, supra; Brammer, supra.

Moreover, with the recent attribution of current neck pain to 
a non-service-related car accident, there is evidence that 
relates current symptoms to incidents from outside any 
Persian Gulf War service by the veteran.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  

In sum, the evidence shows that the veteran does not have a 
current neck disability that was incurred in or aggravated by 
his service (including any injury during  period of inactive 
duty for training) or that is related to any incident in that 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board will deny the claim.  See 38 U.S.C.A. § 5107(b).

2.  Allergic sinusitis with headaches and coughing up of 
blood

The veteran was seen in May 1991 for a cough that had lasted 
for two months, with persistent phlegm.  An examiner 
attributed the phlegm to sinus issues.  However, a June 1991 
X-ray indicated that the veteran's sinuses were normal.

In August 1991, the veteran was placed on a temporary 
physical profile for a swollen sinus problem that he said 
first started during active duty in Saudi Arabia.  However, 
an August 191 consultation report remarked that the veteran 
had been treated for questionable sinusitis although X-rays 
of the sinuses had been negative.

According to an October 1991 physical profile, the veteran's 
reactive airway disease (which was eventually service-
connected) was manifested by coughing.  

In April 1992, he was treated for perennial allergic 
rhinitis.  In July 1992, he was treated for acute sinusitis.  

On VA examination in November 1992, the veteran was diagnosed 
with a history of allergic sinusitis with periodic 
exacerbations, as well as a history of chronic headaches and 
of coughing up blood most likely secondary to sinusitis.  
However, a sinus X-rays showed no evidence of sinusitis.  

On VA examination in March 1995, the veteran reported having 
shortness of breath and coughing phlegm that was occasionally 
dark (albeit not with bright red blood).  He described 
frequent headaches with chronic sinus drainage.  Objectively, 
his sinuses could not be evaluated.  However, X-rays 
indicated that the visualized sinuses were normal.  
Nevertheless, the diagnosis was chronic sinusitis.    

X-rays from a November 1996 VA examination indicated that the 
paranasal sinuses were well aerated, without evidence of 
mucoperiosteal thickening or air fluid levels.  

The veteran reported in May 2001 that his sinuses had been 
acting up and that his throat had been sore for the past four 
days.

On VA examination in June 2002, the diagnosis was a history 
of chronic sinus problems, treated with nasal spray.  
However, the examiner specifically stated that there were no 
problems currently.

On routine VA primary care treatment in January 2004, a VA 
medical resident cautioned that the veteran's cough might be 
related to post-nasal drainage.

The Board is mindful of various diagnoses of chronic 
sinusitis or of references to sinusitis.  However, 
significantly, even when there was been a diagnosis of or 
reference to sinusitis, X-rays have actually shown no 
evidence of sinus abnormalities.  Indeed, there were no 
actual sinus problems present as recently as a June 2002 VA 
examination.  The Board notes that service connection is 
already in effect for reactive airway disease and that some 
of the above medical records discuss the veteran's coughing 
in connection with that service-connected disability.  But 
the evidence does not show the presence of a current sinus 
disability that would warrant separate service connection.  
See Degmetich, supra; Brammer, supra.

In sum, the evidence shows that the veteran does not have a 
current sinus disability that was incurred in or aggravated 
by his service or that is related to any incident in that 
service.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule does not apply, and 
the Board will deny the claim.  See 38 U.S.C.A. § 5107(b).



3.  Traumatic arthritis of the right ankle

In September 1979, while on inactive duty for training under 
32 U.S.C.A. § 502, the veteran was involved in an accident 
when a car hit the ambulance he had been driving in 
Birmingham, Alabama, en route from a armory hospital to his 
duty station.  He sustained a contusion to the right foot and 
muscle strain of the neck.  He was then treated for 
lumbosacral strain, contusion to the right ankle, and neck 
muscle spasms (according to a May 1980 doctor's note).  

However, according to a November 1979 letter from a doctor 
who had been treating the veteran for a strained right ankle, 
the veteran could return to military duties.  After ongoing 
complaints, he was diagnosed with tendonitis of the right 
lateral ankle.  Indeed, a December 1979 X-ray indicated that 
the right ankle was normal.

The veteran had right ankle pain after a four-mile run in 
August 1980.  

In July 1981, a private treating doctor wrote that the 
veteran was still being bothered by his 1979 injuries 
(sprained lumbosacral back, sprained right ankle, and 
whiplash of the neck).

In August 1991, the veteran was placed on a temporary 
physical profile for an injured right foot, which he related 
to a large gas tank cylinder that he dropped across his right 
foot.

According to an October 1991 hospital discharge summary, the 
veteran was knocked down by a fallen oxygen tank cylinder 
that then pinned down his right foot.  The only reported 
symptoms involved the low back and the right toe.  All of the 
remaining service medical records describe right toe 
involvement, but not right ankle involvement.  

On VA examination in November 1992, the veteran had "obvious 
swelling" over his right ankle.  The diagnosis was history 
of post-traumatic arthralgias and swelling in the right 
ankle.  However, a right foot X-ray showed only a small tip 
of needle in the soft tissue near the third big toe.

The veteran walked with a very bad limp aided by a cane on an 
October 1993 VA mental disorders examination.  On VA joints 
examination in October 1993, there was minimal right ankle 
swelling.  The diagnosis was traumatic arthritis of the right 
ankle.  An X-ray showed a small accessory ossicle in the 
lateral aspect of the lateral malleolus, but the joint space 
was well preserved.  

On VA examination in March 1995, he complained of joint pain 
all over, which was worse in the right foot, that had been 
apparently diagnosed as gout.  

On VA rheumatological consultation in June 1995, the right 
first metatarsophalangeal joint was tender, but there was no 
swelling, warmth, or erythema.  The veteran reported that 
pain was 7 out of 10.  Changes on X-rays were consistent with 
gout.  

On VA examination in June 2002, the veteran complained of 
right ankle pain. However, clinically, his right ankle was 
negative.

In January 2004, on routine VA primary care treatment, the 
veteran complained of pain in various joints, including his 
ankles.  However, he denied any specific trauma.  Physical 
examination in January 2004 showed no joint tenderness or 
effusion in any joints, including the ankles.  

The Board is mindful of the veteran's ongoing reports of 
right ankle pain and previous findings of right ankle 
swelling.  The veteran has also been observed walking with a 
limp and using a cane.  The Board is also mindful of the 
right foot problems that have persisted since the 1979 
accident during inactive duty for training.  However, the 
right ankle was clinically negative on a December 1979 X-ray, 
on VA examination in June 2002, and on VA routine care in 
January 2004.  But there also is evidence of right ankle 
contusion as a result of the 1979 inactive duty for training 
accident, as well as tendonitis in the years after the 1979 
accident.  There also is evidence in 1992 of post-traumatic 
arthralgias with right ankle swelling and a 1993 VA X-ray of 
traumatic arthritis of the right ankle.  The Board notes that 
service connection is already in effect for chronic right 
foot problems involving the right toe and gouty arthritis.  
But in light of the evidence, which appears to be in 
equipoise, the Board concludes that separate service 
connection is warranted for a right ankle disability.  The 
Board has applied the "benefit-of-the-doubt" in awarding 
service connection.  See 38 U.S.C.A. § 5107(b).

B.  Increased rating claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
these disabilities, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

1.  Reactive airway disease with chronic bronchitis

The veteran's reactive airway disease with chronic bronchitis 
has been rated 10 percent disabling since August 1992. He 
seeks an increased rating, and he contends (including in his 
June 2006 testimony before the Board) that he has shortness 
of breath, coughing, drainage, and a sore chest and that the 
condition affects his sleep.  

During the pendency of this appeal, VA amended the criteria 
for evaluating this disability, effective October 7, 1996.  
61 Fed. Reg. 46,720 (Sep. 5, 1996).  The Board considers both 
the old criteria and the current criteria.  However, the 
amended rating criteria, if favorable to the claim, can be 
applied only from the effective date of the regulatory change 
and forward.  Only the old criteria apply for periods prior 
to the effective date of the regulatory change and, if 
favorable, after the effective date of the regulatory change.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (May 23, 
2000); see Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran has been diagnosed with both chronic bronchitis 
and bronchial asthma. 

Under the old criteria for bronchial asthma, a 10 percent 
rating is warranted for mild bronchial asthma manifested by 
paroxysms of asthmatic-type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating requires moderate bronchial 
asthma manifested by rather frequent asthmatic attacks 
(separated by only ten- to fourteen-day intervals) with 
moderate dyspnea on exertion between attacks.  38 C.F.R. § 
4.97, DC 6602 (1993).

Under the old criteria for chronic bronchitis, a 10 percent 
rating is warranted for moderate chronic bronchitis with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
requires moderately severe chronic bronchitis with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. §§ 4.97, DC 6600 (1993).

Under the new criteria for bronchial asthma, a 10 percent 
rating is warranted where the veteran has an FEV-1 of 71 to 
80 percent of predicted value, or; an FEV-1/FVC of 71 to 80 
percent of predicted value, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted for FEV-1 less than 40 
percent predicted, or FEV-1/FVC less than 40 percent, or more 
than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602 (2006).

Under the new criteria for chronic bronchitis, a 10 percent 
rating is warranted for chronic bronchitis where the FEV-1 
(Forced Expiratory Volume in One Second) is 71 to 80 percent 
of the predicted value, or the FEV-1/FVC (Forced Vital 
Capacity) ratio is 71 to 80 percent, or DLCO (SB) (Diffusion 
Capacity of the Lung for Carbon Dioxide by the Single Breath 
Method) is 66 to 80 percent of the predicted value.  A 30 
percent rating is warranted where the FEV-1 is 56 to 70 
percent of the predicted value, or the FEV- 1/FVC ratio is 56 
to 70 percent, or the DLCO (SB) is 56 to 65 percent of the 
predicted value.  A 60 percent rating is warranted where the 
FEV-1 or the DLCO (SB) is 40 to 55 percent of the predicted 
value, or the FEV-1/FVC is 40 to 55 percent, or the maximum 
oxygen consumption is 15 to 20 milliliters per kilogram per 
minute (with cardiorespiratory limit).  A 100 percent rating 
is warranted where the FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40 percent of the 
predicted value or maximum exercise capacity is less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 
6600 (2006).

On in-service pulmonary function testing in September 1991, 
the FVC was 83 percent of the predicted value.  The FEV1 was 
93 percent of the predicted value.  The FEV1/FVC was 111 
percent.  Later in-service testing is very similar.  

The veteran complained of increased coughing with activities, 
lasting for 30 minutes, in March 1992.

On September 1992 VA pulmonary function testing, the FVC was 
84 percent of the predicted value.  The FEV1 was 89 percent 
of the predicted value.  The FEV1/FVC was 105 percent.  The 
DLCO was 105 percent.  

On VA examination in November 1992, the diagnosis was hyper 
irritable airway disease requiring regular bronchodilators.  

On VA examination in March 1995, the veteran reported chronic 
sinus drainage.  He also had wheezes all over his lungs and 
rales on the right.  A chest X-ray showed suboptimal 
inspiration, but his lung fields were otherwise unremarkable.  
The diagnoses were bronchial asthma and chronic sinusitis.

A June 2002 VA general medical examination diagnosed a 
history of bronchitis that was not presented clinically.  His 
lungs were clear, and here were no wheezes or crackles.  July 
2002 pulmonary function testing showed no evidence of 
obstruction, but one measurement was reduced, possibly 
because of poor cooperation or neuromuscular disease.  
Restrictive ventilatory defect was "mild."  The FVC was 
71 percent of the predicted value.  The FEV1 was 76 percent 
of the predicted value.  The FEV1/FVC was 83 percent.  The 
DLCO was 104 percent.  Later progress notes commented that 
the veteran had given poor effort on the testing.  

In January 2003, the veteran complained of worsened asthma as 
well as occasional coughing (which was no more than usual). 

In May 2003, he complained of worsening shortness of breath, 
which occurred after walking about one block.

On routine VA primary care treatment in January 2004, a VA 
medical resident cautioned that the veteran's cough might be 
related to post-nasal drainage and that there was an element 
of "malingering in the differential."  He stated that given 
the veteran's severe, persistent symptoms, he would have 
expected abnormalities in pulmonary function tests.  The 
resident reasoned that the veteran complained that all his 
symptoms were due to Persian Gulf War service.  A reviewing 
VA doctor concurred.  

Pulmonary function testing in February 2004 showed that FVC 
was 80 percent of the predicted value, FEV1 was 88 percent of 
the predicted value, and FEV1/FVC was 84 percent.  The DLCO 
was 114 percent.  

In May 2004, a VA resident commented that the recent test 
showed no evidence of obstruction and that the veteran had 
normal lung volumes, a normal DLCO, and ultimately, normal 
pulmonary function tests.  Noting that the veteran 
emphatically related his cough to Persian Gulf War service, 
the resident stated that "malingering has to be 
entertained."  A VA doctor also signed the report.    

In December 2005, he again complained of shortness of breath.  

Current VA records indicate that he continues to receive a 
daily oral inhalational bronchodilator.  He apparently has 
also been receiving such therapy since separation from 
service.  

Under the old criteria for bronchial asthma, the veteran has 
not had moderate bronchial asthma with "rather frequent 
asthmatic attacks" (separated by only ten- to fourteen-day 
intervals) with moderate dyspnea on exertion between attacks.  
See 38 C.F.R. § 4.97, DC 6602 (1993).  While the veteran has 
had ongoing treatment for bronchial asthma and has used 
bronchodilators regularly, there is no evidence of frequent 
asthmatic attacks.  Rather, he has reported increased 
shortness of breath after activity.

Under the old criteria for chronic bronchitis, he does not 
have moderately severe chronic bronchitis with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  Although he has had persistent coughing and had 
reported phlegm as well as shortness of breath on exercise, 
there has been inconsistent evidence of rales.  And most 
recently, a VA doctor has found both malingering in pulmonary 
efforts and no evidence of obstruction on pulmonary function 
tests that he described as normal.  Moreover, there was no 
evidence of bronchitis on the June 2002 VA examination.  See 
38 C.F.R. §§ 4.97, DC 6600 (1993).

Under the new criteria for bronchial asthma, the veteran 
simply does not meet he numerical values for an increased 
rating (an FEV-1 of 56 to 70 percent predicted; or an FEV-
1/FVC of 56 to 70 percent.  However, he has been and 
continues to receive daily oral inhalational bronchodilator 
therapy.  Therefore, he meets one requirement for a 30 
percent rating under the new criteria for bronchial asthma.  
However, he certainly does not meet the numerical criteria 
for an even higher rating (an FEV-1 of 40 to 55 percent 
predicted; or an FEV-1/FVC of 40 to 55 percent).  Nor does he 
have at least monthly visits to a physician for required care 
of exacerbations or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
See 38 C.F.R. § 4.97, DC 6602 (2006). 

Briefly, the Board notes that this disability would not 
warrant an increased rating (either a 30 percent rating or 
even a 60 percent rating) under the new numerical criteria 
for chronic bronchitis.  See 38 C.F.R. § 4.97, DC 6600 
(2006).

Therefore, in sum, the veteran's disability meets the 
criteria for a 30 percent rating, but no higher, since 
October 7, 1996 (the effective date of the new criteria for 
bronchial asthma under DC 6602).  

2.  Right toe pain due to gouty arthritis

The veteran's right toe disability has been rated 10 percent 
disabling since the effective date of service connection.  He 
seeks an increased rating based on complaints and testimony 
of swelling, monthly pain exacerbations, difficulty when 
putting pressure on his feet, he need for Tylenol, and his 
inability to walk on steps.

Gout is rated under the criteria for rheumatoid arthritis.  
38 C.F.R. § 4.71a.  For chronic residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, the 
disability is rated under the appropriate diagnostic codes 
for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a 10 percent rating is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under DC 5002.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The ratings for 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis; rather, the higher 
evaluation should be assigned.  See 38 C.F.R. § 4.71a, DC 
5002.  A 20 percent rating is warranted for disability with 
one or two exacerbations a year in a well-established 
diagnosis.  A 40 percent rating is warranted for symptom 
combinations that result in definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  Ibid.

In December 1991, a service medical board concluded that the 
veteran had post-traumatic or degenerative change of the 
metatarsophalageal joint of the big toe on the right foot.  

On VA examination in November 1992, the veteran had some 
tenderness over the right great toe, and he limped to the 
right.  The diagnosis was history of right great toe pain 
secondary to gouty arthritis.  However, a right foot X-ray 
showed only a small tip of needle in the soft tissue near the 
third big toe.

The veteran walked with a very bad limp aided by a cane on an 
October 1993 VA mental disorders examination.

On VA examination in March 1995, the veteran complained of 
pains all over that were worse in the right foot.  The 
diagnosis was gout of the right big toe.

On VA examination in November 1996, the veteran had only a 
history of gouty arthritis in the past.  An X-ray showed no 
evidence of fracture or dislocation in the right foot, but 
there was a small metallic foreign body over the proximal 
phalanx of the third toe of the right foot; there were no 
cortical defects in the bones adjacent to this foreign body.  
Diagnosis was history of the gouty arthritis, affecting the 
toes.  

On VA examination in June 2002, the veteran was diagnosed 
with a history of gout, but no recurrence.  The right first 
toe was clinically negative.  However, the examiner does not 
appear to have taken or reviewed any uric acid measurements.  

On VA treatment in January 2004, physical examination showed 
no joint tenderness or effusion in any joints, including the 
digits.

The Board is mindful of the veteran's complaints of right 
foot pain and his observed use of a cane and a limp when 
walking.  While there is currently no apparent clinical 
evidence of gout, throughout the appeal, especially earlier 
in the adjudication, the veteran has had diagnoses of gout, 
as opposed to simply a history of gout.  He testified in June 
2006 that his right big toe pain was about 5 out of 10 in 
severity and that weather changes especially affected the 
pain, with episodes about once per month.  He also stated 
that he avoided walking up steps.  In view of this testimony, 
and affording the veteran the benefit of the doubt, the Board 
concludes that a 20 percent rating is warranted for the right 
toe pain due to gouty arthritis because of the reported 
exacerbations.  The veteran's complaints relate primarily to 
constant ongoing pain, with monthly episodes.  

However, for the next higher rating, the exacerbations would 
have to be incapacitating and would have to result in 
definite impairment of health.  The evidence shows multiple 
subjective episodes, but they have not been described as 
incapacitating, and there is no evidence that they produce 
definite impairment of health.  Rather, the veteran's primary 
complaints in many years of treatment have involved his 
coughing and breathing problems, as well as a past history of 
leukemia that is now in remission. Thus, the evidence does 
not support a rating higher than 20 percent for the right 
great toe disability.

The Board has also considered the criteria for "other" foot 
injuries.  However, a rating higher than the 20 percent 
rating that is being assigned in today's decision (i.e., a 30 
percent rating) would require severe foot injury.  38 C.F.R. 
§ 4.71a, DC 5284.  Although the injury that produced the 
service-connected disability involved a heavy cylinder that 
rolled across and pinned down the veteran's foot in service 
in 1991, the complaints have primarily involved mid-level 
pain with monthly episodes, , limping and the use of a cane, 
and generally clinically negative examinations in recent 
years.  The veteran has described few limitations of 
activities, such as walking up steps.  Thus, no higher rating 
is available under DC 5284.

In sum, the evidence shows that the veteran's right great toe 
with gouty arthritis warrants a 20 percent rating, but no 
higher since the effective date of service connection. 


ORDER

Service connection for a neck disability (degenerative 
arthritis of the neck) is denied.

Service connection for allergic sinusitis with headaches and 
coughing up of blood is denied.

Service connection for traumatic arthritis of the right ankle 
is granted.

The appeal of the claim for service connection for trauma to 
the right index finger has been withdrawn and is therefore 
dismissed.

A 30 percent rating for restrictive airway disease with 
chronic bronchitis, effective October 7, 1996, is granted.

A 20 percent rating for right toe pain due to gouty arthritis 
is granted.


REMAND

Regrettably, although this issue has been on appeal for many 
years, the veteran's June 2006 testimony before the Board 
warrants remand for additional development.

A the June 2006 Board hearing, the veteran testified that he 
was receiving ongoing treatment for his low back pain from a 
non-VA doctor, Dr. Mayo.  The veteran indicated that he would 
seek to provide those medical records within 30 days of the 
Board hearing.  However, having been put on notice of the 
existence of potentially relevant medical evidence, the Board 
also indicated that VA would assist the veteran in obtaining 
that evidence if the veteran experienced difficulty in 
obtaining those records himself.  The veteran has not 
provided Dr. Mayo's records.  Therefore, on remand, the RO 
should request that the veteran provide sufficient 
identifying information and authorization for that evidence 
and should then seek to obtain those records on his behalf.

The veteran also contends that he now experiences monthly 
episodes of back pain that last from two to three days.  The 
veteran was most recently examined by VA in June 2002.  In 
light of the veteran's reported frequency of symptoms, on 
remand, the veteran should be re-examined to assess the 
current nature and severity of his low back pain.

Accordingly, the Board REMANDS the case for the following 
actions:

1.  Request that the veteran provide 
sufficient identifying information and 
authorization for medical records from 
Dr. Mayo (and any other current medical 
providers treating his back pain).  
Then, seek to obtain treatment records 
from any sufficiently identified non-VA 
providers.

2.  Then, schedule the veteran for an 
examination to assess the current 
nature and severity of his service-
connected low back pain. Provide the 
claims folder to the examiner.  The 
examiner should set forth all ranges of 
motion of the lumbosacral spine in 
degrees, including any limitation due 
to pain, fatigability, weakness, 
incoordination, and repetitive use.

3.  Then the RO should readjudicate the 
claim for an increased (initial) rating 
for low back pain (now rated 10 percent 
disabling).  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


